DETAILED ACTION
1.	This Office Action is in response to Applicant’s RCE with Amendments/Remarks filed on 02/08/2021. Claims 1-3 and 5-6 are examined below. Claim 1 is currently amended. Claims 4 and 7-10 have been canceled. Claims 11-25 were previously withdrawn from consideration.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The rejection of claims 1-3 under 35 U.S.C. 103 as being unpatentable over Kim (WO 2014/021344 A1; citations are to US 2015/0228371 A1), in view of Rouse (US 2011/0204281 A1) are withdrawn in view of Applicant’s amendments to the claims.


Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.

Response to Arguments
5.	Applicant’s arguments, filed 02/08/2021, with respect to secondary reference Rouse (US 2011/0204281 A1) in the rejection(s) of claim(s) 1-3 & 5-6 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the citations to Rouse have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as presented below.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claims 1 and 6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, in relevant part, “wherein the solvent comprises mesitylene (1,3,5-trimethylbenzene)”. The term “comprises” implies that other solvents may be included with this one, instead of the term “is” which is limited to one solvent.  Originally filed claim 6 (FD 08/31/2017) recited “wherein the solvent is mesitylene (1,3,5-trimethylbenzene), ethylene glycol, diethylene glycol, ethylene glycol butyl ether, diethylbenzene, tetrahydronaphthalene or dichlorobenzene.” Currently filed claim 6 further comprises ethylene glycol…”. In short, the transitional phrase “comprises” extends the subject matter beyond the scope of the originally filed application. Even the specification only discloses formulations having one solvent, not two or more solvents (see spec. para. 0010: It is preferred that the solvent is mesitylene…or dichlorobenzene). Emphasis above was added by the Examiner.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 recites “gelation material” as one element of the formulation: Since different gelation materials achieve the gel state using different amounts, depending on their viscosity, a specific weight percentage of the gelation material required to “gel” is correlated with the particular gelation material. The present specification shows the beneficial effect of obtaining printable active material formulations only when cellulose derivatives are used as gelation material in the formulations (see spec. para. 0008-0009, 0039). When a person skilled in the art selects gelation materials other than cellulose derivatives to obtain printable formulations, there is no indication of how much material to use, and it would require extensive experimentation to find out for each 
This rejection to claim 1 could be overcome by amending claim 1, line 2 to recite: “a three dimensional (3D) gel matrix comprising a gelation material and a solvent, wherein the gelation material comprises a cellulose derivative…”. This would clearly set forth that the matrix is in the form of a 3D-gel formed by gelling a cellulose derivative and solvent, which are features described as essential in the specification. Further, such an amendment, in combination with the other features recited in claim 1, would likely make the composition claims allowable over the prior art.
	The term “low vapor pressure solvent” in claim 5 is vague and unclear and leaves the reader in doubt as to the metes and bounds of the claim, thus is indefinite. The exact pressure between 50 and 80 psi at 240°C (see spec. para. 0010) needs to be present in the claim in order to allow a person skilled in the art to find out which solvent falls under the scope of the claim and which solvent does not. 
Claims 2-3 and 6 are also rejected as indefinite for failing to overcome the deficiencies of a rejected base claim.


Claim Rejections - 35 USC § 103
8.	Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Badre (US 2012/0043530 A1), in view of Funyuu et al. (US 2014/0332791 A1), further in view of Troutman et al. (US 2011/0229700 A1).
Badre teaches a printable active material formulation, comprising a matrix comprising a gelation material and a solvent (see para. 0024-0029, 0053; para. 0127-0129: the polymer composition can be a polymer dispersion or a polymer solution with liquid carriers, i.e. solvents); and at least one conductive material, wherein the conductive material is poly(3,4-ethylenedioxythiophene)-poly(styrenesulfonate) (PEDOT:PSS) (see para. 0003, 0009, 0044 & FIG.2; para. 0130-0132, 0140: electrically conductive polythiophene polymers, e.g. poly(3,4-ethylenedioxythiophene) = “PEDOT”; see para. 0171: poly(styrenesulfonic acid) = “PSSA”; see also Examples at para. 0313-0316, including Tables IA to 1B; reads on “light emitting polymers” in view of the substantially identical chemical composition). See MPEP 2112.01.
Badre fails to disclose [1] that the solvent comprises mesitylene (1,3,5-trimethyl-benzene) and [2] a thickener comprising corn starch in the formulation. 
As to difference [1], Funyuu, in analogous art of printable ink compositions (see para. 0067, 0089), teaches mesitylene as an example of an aromatic solvent for an ink composition and, preferably, aromatic solvents can be used (see para. 0071). Funyuu also teaches ethanol, acetone, benzene, etc. as solvent examples (see para. 0071).
Therefore, in view of the teaching of Funyuu, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the printable active material formulation taught by Badre by incorporating the solvent mesitylene taught by Funyuu to arrive at the claimed invention because Badre suggests that suitable non-aqueous liquid media are selected based on the choice of electrically conductive polymer, such as benzene, acetone, ethanol and other organic solvents or mixtures of such solvents (see Badre para. 0128). Funyuu teaches the same 
As to difference [2], Troutman, in analogous art of printing ink compositions (see para. 0031: a feature of the ink compositions is that they can be applied via virtually any printing method on a variety of substrates and can be solvent-based, e.g. aromatic hydrocarbons), teaches starches obtained from corn (see para. 0026, i.e. corn starch; see also claim 5: at least one starch is corn syrup solids; see para. 0032: para. 0033: starch is gelatinized when the granule structure has been disrupted and swelled; see para. 0025: materials are derived from renewable resources, allow for the use of more environmentally friendly solvents, have improved rheology, reduced toxicity, etc.). 
Therefore, in view of the teaching of Troutman, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the printable active material formulation taught by Badre and Funyuu by incorporating a thickener comprising corn starch as taught by Troutman to arrive at the claimed invention because Badre suggests that the polymer composition may further comprise one or more additional components, for example conductive inks, that are 
As to claim 5, Badre, Funyuu and Troutman teach the printable active material formulation according to claim 1 as described above; the solvent would intrinsically be a “low vapor pressure solvent” in view of the substantially identical chemical composition (see Funyuu para. 0071: mesitylene as solvent). See MPEP 2112.01. 
As to claim 6, Badre, Funyuu and Troutman teach the printable active material formulation of claim 5, wherein the solvent further comprises diethylene glycol, etc. (see Badre para. 0129 & Funyuu para. 0071).


9.	Claims 1-3 and 5-6 stand rejected under 35 U.S.C. 103 as being unpatentable over Lowenthal (US 2014/0312332 A1), in view of Funyuu et al. (US 2014/0332791 A1), further in view of Rodriguez (US 4,514,318 A).
As to claim 1, Lowenthal teaches a printable active material formulation (see para. 0017, 0176: a “diode ink”, namely a liquid or gel suspension and dispersion of diodes which is capable of being printed), comprising a matrix comprising a viscosity 
Lowenthal does not explicitly say that the viscosity modifier is a “gelation material”, the term used in claim 1. However, Lowenthal teaches a printable composition of a gel suspension, which is comprised of a solvent and a viscosity modifier (see abstract). It is implicit from this disclosure that the viscosity modifier is a gelation material as the end product is a gel suspension. A person skilled in the art would construe a gelation material to mean a material that increased (modified) the viscosity of a formulation by introducing further bonds between polymers within the formation. It is also implicit that the viscosity modifier taught by Lowenthal is a “gelation material” as the composition of this modifier is the same as the gelation materials listed in the present application (see Lowenthal para. 0023 and instant claim 3: ethyl cellulose, methyl cellulose, hydroxyl propyl methylcellulose, etc.). See also MPEP 2112.01.
Lowenthal fails to disclose [1] that the solvent comprises mesitylene (1,3,5-trimethylbenzene) and [2] a thickener comprising corn starch in the formulation.
As to difference [1], Funyuu, in analogous art of printable ink compositions (see para. 0067, 0089), teaches mesitylene as an example of an aromatic solvent for an ink composition and, preferably, aromatic solvents can be used (see para. 0071). Funyuu also teaches water, ethanol, dimethyl formamide (DMF), glycol ethers, etc. as solvent examples (see para. 0071).
Therefore, in view of the teaching of Funyuu, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the printable active material formulation taught by Lowenthal by incorporating the solvent mesitylene taught by Funyuu to arrive at the claimed invention because Lowenthal teaches solvents comprising water, ethanol, glycol ethers, dimethyl formamide (DMF), etc. (see Lowenthal para. 0020). Funyuu teaches the same solvents as Lowenthal, and further discloses mesitylene as an aromatic, preferable, solvent. It would have been obvious to substitute one known organic solvent for another, as supported by KSR rationale (B): simple substitution of one known element for another to obtain predictable results. See MPEP 2141 III. Thus, a person of ordinary skill in the art would be motivated to select mesitylene as the solvent for the printable formulation with a reasonable expectation of success for preparing organic electronic elements/devices or light emitting layers formed by a printing method with ink compositions (see Funyuu para. 0067, 0071-0078), and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results. 

Rodriguez, in analogous art of gels for printing applications (see abstract), teaches corn starch as a polysaccharide thickener for an aqueous gel (see claims 4-5 and Table IV, Examples 31-32: Pregelatinized corn starch).
Therefore, in view of the teaching of Rodriguez, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the printable active material formulation taught by Lowenthal and Funyuu by incorporating corn starch as a thickener as taught by Rodriguez to arrive at the claimed invention because Lowenthal suggests diode ink compositions including a viscosity modifier, e.g. a thickener, with the solvent (see Lowenthal para. 0290). Rodriguez clearly teaches corn starch as a thickener for polysaccharide-containing aqueous gels (see Rodriguez claims 4-5). Thus, a person of ordinary skill in the art would be motivated to select corn starch as a thickener for the printable formulation with a reasonable expectation of success for achieving gels stable at elevated temperatures with application in the fields of printing (see Rodriguez abstract) and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results. 
As to claims 2-3, modified Lowenthal teaches the printable active material formulation according to claim 1, wherein the gelation material comprises a cellulose derivative (see para. 0023); wherein the cellulose derivative comprises at least one of the compounds recited in claim 3 (see para. 0023).
As to claim 5, Lowenthal, Funyuu and Rodriguez teach the printable active material formulation according to claim 1; the solvent would intrinsically be a “low vapor pressure solvent” in view of the substantially identical chemical composition (see  Lowenthal, Funyuu and Rodriguez teach the formulation of claim 5, wherein the solvent further comprises ethylene glycol, diethylene glycol, etc. (see Lowenthal para. 0020: organic solvents and mixtures thereof; see Funyuu para. 0071).


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        08/19/2021